Citation Nr: 1505192	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-16 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a foot disability. 

2.  Entitlement to service connection for a foot disability. 

3.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from September 1985 to December 1985 and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a hearing before the Board in May 2013.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for a foot disability and entitlement to a disability rating in excess of 10 percent for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a foot disorder was most recently denied in a May 2005 rating decision; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a foot disorder has been received since the May 2005 rating decision.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the May 2005 denial of service connection for a foot disability to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening entitlement to service connection for a foot disability.  Because reopening has been granted, no discussion of VA's duty to notify and assist is necessary regarding this aspect of the claim.  

The Veteran seeks to reopen the claim of entitlement to service connection for a foot disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for a foot disability was originally denied in May 2005.  The Veteran did not file a notice of disagreement regarding the May 2005 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within one year of the May 2005 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in May 2005, VA has received additional evidence, including medical evidence noting that the Veteran's foot pain is diagnosed as plantar fasciitis.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It addresses an unestablished fact necessary to substantiate the claim for service connection, that is, it includes evidence of a diagnosed foot disorder.

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a foot disability.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a foot disability loss is reopened.


REMAND

The Board notes that the Veteran was treated for foot pain during service, to include calluses, blisters, and pain while walking.  The record contains two VA examination opinions.  In February 2011, the examiner found that plantar fasciitis is multifactorial and, while it may have been aggravated by combat activity and active duty, and possibly through the wearing of the military boots, it is less likely as not that his current pain is the result of his military activity and military footwear.  In April 2012, the examiner found that plantar fasciitis is, by its nature, a potentially recurring and chronic condition.  However, it is well-treated and typically self-limiting provided the individual addresses and treats the symptoms.  Chronic plantar fasciitis has not been linked to any specific footwear or activities in the medical literature.   Therefore he could not conclude that the Veteran's chronic plantar fasciitis is directly linked to or exclusively exacerbated by his service.  Furthermore, his release from active duty in June of 2004 should have allowed ample time for this condition to resolve with normal shoe wear.  The fact that it persisted lends more evidence to the suggestion that this condition and the Veteran's use of combat footwear is merely coincidental.  

The Board finds these opinions to be inadequate for deciding the Veteran's claim.  The use of the word coincidental seems to imply that the Veteran's current foot disability had its onset during service, regardless as to whether the Veteran's combat boots caused the disability.  Additionally, although the examiner stated that the condition should have resolved with normal shoe wear, the Veteran's consistent complaints of foot pain indicate that it did not resolve.  The Board finds that a new nexus opinion is required to clarify whether the Veteran's currently diagnosed foot disability had its onset during service.  

Additionally, in April 2013, the RO issued a rating decision denying the Veteran's claim of entitlement to a disability rating in excess of 10 percent for GERD.  In August 2013, the Veteran submitted a notice of disagreement regarding that issue.  In August 2014, the RO issued a rating decision continuing the 10 percent disability rating.  The Veteran was at no point issued a statement of the case regarding this issue.  Therefore, the Board must remand the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran a Statement of the Case addressing the issue of entitlement to a disability rating in excess of 10 percent for GERD.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service foot disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

4.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his foot disability.  The examiner should review the claims file, diagnose any current foot disability, and address the following questions:

a.)  Is it at least as likely as not that any current foot disability had its onset during service?  The examiner should address the Veteran's foot complaints during service and his complaints of pain shortly after service. 

b.)  Is it at least as likely as not that any foot disability is causally or etiologically related to service?  The examiner should address the Veteran's foot complaints during service and his footwear.

The examiner should provide a rationale for all findings and conclusions.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  The RO must review the record and determine whether instructions of the remand have been complied with, to the extent possible.  Any needed corrective actions deemed necessary must be undertaken.

7.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


